55 N.Y.2d 984 (1982)
In the Matter of James M. Palozzolo, Appellant,
v.
S. Michael Nadel, as Personnel Director of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Decided February 18, 1982.
Eli Kramer for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Carol Polis of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (83 AD2d 539).